DETAILED ACTION
This Office Action is a response to Applicant's Amendment filed on 10/04/2021. By virtue of this amendment, claim 2 is cancelled and claims 8-10 are newly added, thus, claims 1, 3-10 are currently presented in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over by Aliakseyeu et al (US Pub. No: 2016/012009).
Regarding claim 1, a device with a graphical user interface for lighting properties of Aliakseyeu et al is obviously disclose or capable of performing that, a lighting control method for controlling a lighting device for illuminating an exhibit being exhibited in an exhibition space(figures 1a-3b), comprising the steps of: capturing an image of the exhibit and displaying the captured image of the exhibit; receiving designation of a desired position on the exhibit in the displayed captured image; referring to a lighting condition database storing a plurality of lighting conditions associated with a 
Regarding claim 3, the device with a graphical user interface for lighting properties of Aliakseyeu et al is obviously disclose or capable of performing that, further comprising the step of, while illuminating the exhibit with light associated with the lighting condition that has been determined, using in the exhibition space a portable communication terminal capable of communicating with the lighting device to fine-tune the light from the lighting device. Figures 2a-2b, paragraphs [0053-0054].
Regarding claim 4, the device with a graphical user interface for lighting properties of Aliakseyeu et al is obviously disclose or capable of performing that, further comprising the step of selecting one of a plurality of lighting devices, wherein the step of illuminating causes the selected lighting device to illuminate the exhibit. Figures 2a-2b, paragraphs [0053-0054].
Regarding claim 5, a device with a graphical user interface for lighting properties of Aliakseyeu et al is obviously disclose or capable of performing that, further comprising the steps of: for controlling a lighting device for illuminating an exhibit being exhibited in an exhibition space(figures 1a-2b), comprising the steps of: capturing an image of the exhibit and displaying the captured image of the exhibit; receiving designation of a desired position on the exhibit in the displayed captured image; 
Regarding claim 6, the device with a graphical user interface for lighting properties of Aliakseyeu et al is obviously disclose or capable of performing that, further comprising the step of notifying a plurality of lighting devices installed in a plurality of stores of the lighting condition that has been determined. Paragraph [0007].
Regarding claim 7, the device with a graphical user interface for lighting properties of Aliakseyeu et al is obviously disclose or capable of performing that, a lighting system comprising: a lighting device configured to illuminate an exhibit being exhibited in an exhibition space; a portable communication terminal capable of communicating with the lighting device(figures 1a-2b); and a server capable of communicating with the lighting device and the portable communication terminal(paragraph [0033] for server site), the portable communication terminal including: a camera configured to capture an image of the exhibit(figures 1a, 2b, 3a-3b); a display configured to display the captured image of the exhibit captured by the camera; and a position designation unit configured to receive designation of a desired position on the exhibit in the captured image being displayed, the server including: a lighting-condition determination unit configured to refer to a lighting condition database storing a plurality of lighting 
Regarding claim 8, the device with a graphical user interface for lighting properties of Aliakseyeu et al is obviously disclose or capable of performing that, further comprising the step of, while illuminating the exhibit with light associated with the lighting condition that has been determined, using in the exhibition space a portable communication terminal capable of communicating with the lighting device to fine-tune the light from the lighting device. Figures 1a, figures 2a-3b.
Regarding claim 9, the device with a graphical user interface for lighting properties of Aliakseyeu et al is obviously disclose or capable of performing that, further comprising the step of selecting one of a plurality of lighting devices, wherein the step of illuminating causes the selected lighting device to illuminate the exhibit.  Figures 1a, figures 2a-3b.
Regarding claim 10, the device with a graphical user interface for lighting properties of Aliakseyeu et al is obviously disclose or capable of performing that, further comprising the step of notifying a plurality of lighting devices installed in a plurality of stores of the lighting condition that has been determined. Paragraphs [0007-0008].
Citation of pertinent prior art
 The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844